Citation Nr: 0909837	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-17 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by neck pain.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Mona C. Robichaux, Attorney-
at-Law


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran has unverified active duty service from October 
2000 to May 2001 and from March 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied entitlement to the 
benefits currently sought on appeal.

As reflected in correspondence of record dated in March 2009, 
February 2009 and July 2007, the appellant has designated an 
attorney who is not accredited to represent claimants before 
VA to represent her in this appeal.  In this case, although 
the representative may be an unaccredited attorney, she is 
authorized to represent this Veteran on a one-time only basis 
pursuant to 38 C.F.R. § 14.630; the proper documentation is 
of record in accordance with this regulation.  

Under current regulations, agents and attorneys who commence 
representation on or after June 23, 2008, must file an 
application for accreditation with VA's Office of General 
Counsel (OGC) and receive notice of accreditation before 
providing representation.  The new accreditation requirements 
also apply to attorneys or agents who provide representation 
in claims in which a Notice of Disagreement was filed after 
June 23, 2008, even if the representation began before that 
date.   38 C.F.R. § 14.629(b) (2008).  However, as this 
appeal is based on a claim filed in February 2005, in which 
the Notice of Disagreement was filed in February 2006, the 
new regulations do not apply.  


FINDINGS OF FACT

1.  A current diagnosis of a disability manifested by neck 
pain is not demonstrated by the record.

2.  The medical evidence establishes that the Veteran does 
not have a disability due to impaired hearing.


CONCLUSIONS OF LAW

1.  A disability manifested by neck pain was not incurred in 
or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2008).

2.  Hearing loss was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005 and April 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the Veteran of information and 
evidence necessary to substantiate her claims for service 
connection for neck pain and hearing loss, information and 
evidence that VA would seek to provide, and information and 
evidence that the Veteran was expected to provide. 

The Veteran was further notified of the process by which 
initial disability ratings and effective dates are 
established in correspondence in April 2006.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in the Statement of the Case (SOC) issued in 
April 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
Veteran was not precluded from participating effectively in 
the processing of her claim and the late notice did not 
affect the essential fairness of the decision.  

VA has done everything reasonably possible to assist the 
Veteran with respect to her claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  All identified and available treatment records have 
been secured.  The Veteran has been medically evaluated in 
conjunction with her claims.  

VA has made repeated efforts to obtain the Veteran's complete 
service treatment records from her most recent Reserve unit.  
Partial records were eventually obtained from the Reserve 
unit, and the Veteran has submitted additional copies of 
service treatment records in her possession.  It is not clear 
whether any additional service treatment records exist.  
However, as the Board finds below that there is sufficient 
medical evidence of record to establish the occurrence of the 
relevant in-service events, and the claims are ultimately 
denied due to the absence of a current disability, no useful 
purpose would be served by remanding the appeal to the RO in 
an attempt to obtain additional service treatment records, if 
any such records exist.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran are to be avoided).  In all, the duty to assist has 
been fulfilled. 

Service Connection

The Veteran seeks service connection for neck pain and 
hearing loss, which she contends initially manifested in 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2008); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Alternatively, the nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection (here, sensorineural hearing loss) 
manifested itself to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Neck pain

In July 2003, while the Veteran was serving on active duty in 
Kuwait, she was a passenger in a military vehicle involved in 
an accident with a semitrailer truck.  She incurred injuries 
to her head, neck, back and ankle that were determined to be 
in the line of duty.  See DA Form 2173, November 2003.  As 
such, the element requiring medical evidence of in-service 
incurrence of a neck injury is met.  

However, Congress specifically limits entitlement for 
service-connected disease or injury to cases where incidents 
have resulted in a current disability.  The evidence does not 
show a medical diagnosis of a chronic disease associated with 
the neck.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
respect, the Board notes that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); see also Degmetich v. Brown, 8 Vet. 
App. 208 (1995), aff'd, 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability).  In the absence of a current clinical 
diagnosis of an underlying neck or cervical spine condition, 
service connection for neck pain must be denied.  



Hearing loss

The determination of whether a Veteran has a disability due 
to impaired hearing is governed by 38 C.F.R. § 3.385.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008). 

Service treatment records show a mild sensorineural hearing 
loss at the 1000-2000 Hertz frequencies in the right ear.  
The left ear shows hearing within normal limits.  See Service 
treatment records.  Service connection is already in effect 
for tinnitus.  See Rating decision, issued April 2007.  

In a VA audiological evaluation in March 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
10
15
LEFT
15
5
10
5
15

Speech recognition scores were 96 percent for the right ear 
and 98 percent for the left ear.  


Therefore, based upon the current audiological evaluation 
results, the threshold requirements for a current disability 
due to impaired hearing for VA purposes have not been met.  
38 C.F.R. § 3.385 (2008); see also Brammer, supra.  In the 
absence of evidence of a current hearing loss disability 
meeting the requirements of section 3.385, service connection 
for hearing loss must be denied.  


ORDER

Service connection for a disorder manifested by neck pain is 
denied.

Service connection for hearing loss is denied.  



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


